Hill, P. J.
(dissenting). The order and judgment should be modified to permit a hotel to make a separate charge in addition to the rates and surcharges fixed by the Public Service Commission, the regulated charge being compensation to the hotel to offset the expenses incurred for the maintenance of the private branch exchange, and the rates charged to the hotels for the telephone installation in the rooms. The additional charge is for the personal service and secretarial assistance given to the guest in connection with his use of the public utility facilities. The services for which the extra and separate charge should be permitted are in part listed in finding fifteen of the decision. The hotel furnishes these as secretarial and personal aid to the guests. It should not be required to assume the costs. The alternative would be a higher rate per room, and a guest whose business does not require personal aid in connection with the use of a telephone should not be required to pay an additional price for his room in order to fairly compensate the hotel for the services which it furnishes to another guest desiring aid. Under present financial conditions a hotel corporation or management cannot absorb this cost which previously it has passed on to the guests who have used the telephone services in connection with intrastate calls. The attempt by the Public Service Commission to make those who own or operate hotels agents of the telephone company or requiring the telephone company to accept the services of unwanted agents, is ultra vires.
I favor a modification of the judgment.
Judgment and order affirmed, with costs.'